DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112 – Scope of Enablement
The rejections under 35 U.S.C. 112(a) are withdrawn in light of the amendments.  

Claim Interpretation – Means Plus Function
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are ”a first target region construction module”, “a parameter acquisition module”, “an insertion loss determination module”, and “a determination module” in claim 6. “a second target region construction module”, “a return loss determination module”, and “a determination module” in claim 7, and “a prompt information module” in claim 8, and “a prompt information outputting module” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Allowable Subject Matter
Claims 1, 2, 4-11, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance.
US 2009/0110391 (Matityahu) teaches to determine insertion loss of an optical device.  See, for example:
[0006] Without visual confirmation, the strength of the optical signals being received by each connector (e.g., connector 152, connector 162, and connector 164) is unknown. In an example, a user, such as an information technology (IT) personnel, is unable to quickly determine the status of the optical signals without logging onto the network system and bringing up the tap log, for example. More importantly, without visual confirmation, the IT personnel is unable to determine the signal strength in order to determine insertion loss, which is the difference between the signal strength being transmitted by the transmitter SFP ( small form-factor pluggable) and the signal strength being received by the receiver SFP.

 [0024] In yet another embodiment of the invention, a logic arrangement, such as a microcontroller, may be employed to convert an analog voltage into a digital value for the voltage. In an embodiment, the logic arrangement may include an alternating current (AC) to direct current (DC) converter function for converting the analog voltage into a digital value for the voltage. As can be appreciated from the foregoing, the AC/DC converter function may also be implemented as an independent component, such as an AC/DC converter integrated circuit. The logic arrangement may also include logic for determining insertion loss by applying mathematical expressions to the digital value of the voltage. 

[0036] In an embodiment, the logic arrangement (e.g., microcontroller 248) may include an AC/DC converter function for converting the analog voltage to a digital value for the voltage. As aforementioned, the AC/DC converter function may also be implemented as an independent component, such as an AC/DC converter integrated circuit. In addition, the logic arrangement (e.g., microcontroller 248) may also include logic for converting the digital value of the voltage into decibels, in order to determine insertion loss. In an embodiment, the logic for performing the calculations may be occasionally updated by downloading the latest version from an external source via a port 250. With the data about insertion loss, the user, such as an IT personnel, may be able to perform troubleshooting. 

US 2012/0243553 (Rabinovich) at FIG. 2 illustrates the insertion loss as a function of the frequency between the XFI interface specification and the XLAUI lane interface specification.

    PNG
    media_image1.png
    819
    422
    media_image1.png
    Greyscale

See also:
[0048] As recited in INF-8077i, Revision 4.5-10 Gigabit Small Form Factor Pluggable Module, the XFI maximum allowable insertion loss is defined with the following equation and graphed in line 22: 

    PNG
    media_image2.png
    43
    346
    media_image2.png
    Greyscale

[0049] The XFI line 22 depicts a relatively low maximum allowable insertion loss at the lower frequencies (around 0.1 GHz) of the graph. The graph reveals that the XFI maximum allowable insertion loss increases to around 10 dB at around 10.3125 GHz. The XFI line 22 depicts a maximum allowable insertion loss of 5.7 dB at a frequency of 5.156 GHz (gigahertz) (i.e. Nyquist frequency). 
[0050] As recited in IEEE Std 802.3ba-2010, MAC Parameters, Physical Layers and Management Parameters for 40 Gb/s and 100 Gb/s Operation, the XLAUI maximum allowable insertion loss is defined with the following equation and graphed in line 23: 

    PNG
    media_image3.png
    71
    598
    media_image3.png
    Greyscale

[0051] The XLAUI line 23 also only depicts a relatively low maximum insertion loss at the lower frequencies (i.e. around 0.1 GHz) of the graph. However, the XLAUI line 23 reveals that the XLAUI maximum allowable insertion loss increases more dramatically than the XFI maximum allowable insertion loss as the frequencies increase. In particular, the XLAUI line 23 shows a maximum allowable insertion loss of 10.5 dB at a frequency of 5.156 GHz (gigahertz). The XLAUI line 23 depicts an even more pronounced increase in the maximum insertion loss around seven (7) GHz. 

US 2019/0334275 (Huang) at FIG. 6 illustrates insertion loss vs frequency for an electrical connector.

    PNG
    media_image4.png
    410
    535
    media_image4.png
    Greyscale



US 2006/0036907 (Inscoe) teaches a test automation system 100 for testing UUT 182, 184 using controllers for running the test process.  

    PNG
    media_image5.png
    795
    541
    media_image5.png
    Greyscale

This teaches the use of controllers for performing the testing and monitoring operations.  See, for example, [0016]:
[0016]  The plurality of device-specific controllers of the present invention may include controllers for controlling test hardware to execute tests related to voltage margining, environmental chamber control, power cycling, vibration, or any other suitable manufacturing process.
The controls subsystem is discussed at [0032]:
[0032] Controls subsystem 110 performs functions related to the management of external hardware required to perform specific tests being conducted on units under test 182 and 184. Controls subsystem 110 includes a plurality of device-specific controls 112, 114, 116, and 118 that monitor test messaging subsystem 130 for commands and in turn communicate those commands to test hardware to execute the indicated test. Environmental testing of units under test 182 and 184 that may be controlled through controls subsystem 110 include tests related to voltage margining (voltage margining control 112), environmental chamber control for temperature, humidity, etc. (chamber control 114), power cycling (power cycling control 116), vibration (vibration control 118), and other tests that are routinely performed on electronic components. Controls subsystem 110 communicate command and status information via test messaging subsystem 130, and controls subsystem 110 may be activated upon the boot-up of test automation system 100. While communication of command and status information from controls subsystem 110 is conducted through test messaging subsystem 130, commands to controls subsystem 110 may be issued from individual test modules 172, 174, or 176 within test modules subsystem 170 as will be described in more detail hereinbelow. 
The modules subsystem 170 include test modules 172, 174, 176 and provide commands to the UUT.  See, for example:
[0038] Modules subsystem 170 includes executable files that provide commands to particular units under test 182, as well as test databases, outside reporting systems, device-specific controls, etc. Modules subsystem 170 may include individual test modules 172,174 and 176 that are called by sequencers 152 and 154 as specified in test sequence subsystem 160. Examples of modules suitable for use with embodiments of the present invention include an AC power control module that connects and disconnects AC power from the unit under test and a temperature control module that allows synchronization of the test script with a chamber for environmentally stressing electronics components. Other modules may include modules that read data from and write data to the units under test. 
The shop floor control reporting system 190 receives and logs reports and processes data to produce other reports and information.  See, for example:
[0039] Shop floor control reporting system 190 can be any type of reporting system specified by the manufacturing facility. Reporting system 190 may receive reports generated by test automation system 100 and may log these reports for immediate or future use in yield reporting, sales order verification, test archiving, test database files, etc. Reporting system 190 may produce output to a graphical user interface, to hard-copy print, or may store data reports on an external device. Reports produced by reporting system 190 may be used as an aid in debugging and error checking, as process control, or as a production verifier. 
 

US 2014/0092394 (Detofsky) teaches optical instrumentation testing including margining.  See [0011]:
Testing mechanism 100 further includes an optical transceiver ("xceiver") 112 having a high speed electrical on one side and the optical version of that on the other side. Optical transceiver 112 may be integrated onto an integrated circuit ("IC") or chip to turn it into a an optical transceiver chip that can transmit and receive data using optical fiber (also referred to "fiber optic") as opposed to using an electrical wire, such as performing data transfer using light beams or pulses along cables or solid transparent fibers. Optical transceiver 112 may receive a signal through an electrical receiver ("Rx") 174 and transmit a signal through an electrical transmitter 176. Testing mechanism 100 further includes an a series of discrete optical switches for dynamic path configuration, a spectrometer for spectral measurements, an electro-optical transceiver for functional test content generation and checking, discrete variable optical attenuators (VOAs) 114, 116 for optimal margining, and discrete optical tap detectors for in-line power measurements and direct current (DC) calibration of the optical path. 

US 2011/0279109 (Masuda) teaches the basic structure of a pin electronics.  See, for example, FIG. 1 which teaches a DUT 19 and test electronics.  

    PNG
    media_image6.png
    798
    559
    media_image6.png
    Greyscale


[0027] The first optical switch 140 receives the optical signals output from the optical signal generator 130 and the electric-photo converter 120, selects one of the optical signals, and allows the selected optical signal to be input into the optical interface 152. For example, the first optical switch 140 may be a waveguide switch that switches the transmission paths based on a combination of a waveguide structure and a change in refractive index caused by an external input such as heat, light or electrical power. Alternatively, the first optical switch 140 may be a Mach-Zehnder optical switch that applies an electric field or the like to one of the two branched optical waveguides to change the phase of the optical signal passing through the selected optical waveguide and then multiplexes the phase-changed optical signal with the optical signal of the other optical waveguide. 

[0028] Alternatively, the first optical switch 140 may switch from an optical fiber being used for transmission to a different optical fiber to be used for transmission by driving the optical fibers using an electromagnetic actuator or the like.  Alternatively, the first optical switch 140 may switch the optical transmission path of a light beam enlarged by a lens or the like to a desired optical transmission path by manipulating a prism or mirror. Alternatively, the first optical switch 140 may switch the optical transmission path of a light beam propagating through a space by inserting into the light beam a micron-size mirror or shutter obtained by using the Micro Electro Mechanical Systems (MEMS) technique. 

The test signal generator 112 “generates a test signal based on test pattern data, a test sequence, or the like” (see Masuda at [0022]).  This is also seen in FIG. 2 which illustrates the method of operation.  In particular, test signals are sent and received (steps S250, S270) and compared against a threshold (step S250).  

US 2007/0101214 (Stauffer) at FIG. teaches a self-testing apparatus.  

    PNG
    media_image7.png
    430
    561
    media_image7.png
    Greyscale

FIG. 1 illustrates self test logic 120 in the UUT 110, and process control logic 140.  FIGS. 2, 3, and 7 illustrates other embodiments.  At [0045] it is taught:
UUT 320 may also be associated with a voltage margining logic that is configured to control a DC voltage environmental stress. For example, the voltage margining logic may control whether a DC voltage provided to UUT 320 is held constant, whether it is above a tolerance, whether it is lower than a tolerance, how frequently it varies from a tolerance, and so on. The voltage margining logic may include, for example, a voltage margin circuit 360. In one example, voltage margin circuit 360 may include a digital potentiometer that is configured to control a voltage regulator module that is in turn configured to provide the DC voltage environmental stress. In another example, voltage margin circuit 360 may include a zero reference diode(s), an op-amp(s), and an N-channel field effect transistors (FETs).
This also teaches margining in a test device.  See also [0057]:
Test platform 700 may include a voltage margining logic 730 that is operably connectable to UUT 710. Voltage margining logic 730 may be configured to selectively provide different DC voltages to UUT 710. For example, voltage margining logic 730 may provide three or more individually variable different DC voltages to UUT 710. These different DC voltages may be supplied at different times and with different voltages under the control of impairment logic 750. Conventionally, the timing and/or nature of these voltages would have been controlled by a logic external to UUT 710. Thus, precise timing may not have been achievable.

Regarding claims 1 and 6, the prior art of record fails to teach, in combination with other claim limitations, the particular algorithm used to determine the insertion loss curve of the to-be-determined optical module as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/DARREN E WOLF/Primary Examiner, Art Unit 2636